Citation Nr: 1015644	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-08-608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period from July 
25, 2003, to September 1, 2004, and a rating in excess of 50 
percent for such disability for the period beginning 
September 1, 2004. 

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the RO determined that the increased 
rating claim currently on appeal was received in April 2005.  
See July 2005 rating decision.  However, in September 2004, 
within one month after the RO initially granted service 
connection for PTSD and assigned a rating of 30 percent 
effective July 25, 2003, the Veteran requested an increased 
rating for such condition.  The Veteran's April 2005 request 
for an increased rating was also received within one year 
from that initial rating decision.  The Board interprets 
these communications as a timely notice of disagreement (NOD) 
from the original rating decision issued in August 2004.  See 
38 C.F.R. §§  20.201, 20.302 (2009).  As such, the Veteran's 
appeal proceeds from the August 2004 initial rating decision.  
Although the RO granted a rating of 50 percent effective 
September 1, 2004, the Veteran's appeal proceeds from the 
initial unfavorable rating decision because such was not a 
full grant of the benefit sought on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

The Board further notes that the second issue as stated above 
was not certified for appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered "part and parcel" of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  As the Veteran has claimed that he 
stopped working in 2003 or 2004 due to symptoms of his 
service-connected PTSD, the issue of entitlement to a TDIU 
has been raised.  See, e.g., February 2009 VA examination 
report.  While the Board has jurisdiction over such issue as 
"part and parcel" of the Veteran's increased rating claim, 
further development is necessary for a fair adjudication of 
the TDIU aspect of such claim.  

Accordingly, the issue of entitlement to a TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, at all 
periods during the course of the appeal, his PTSD has 
resulted in occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
frequent depression and anxiety, chronic sleep impairment, 
flashbacks and nightmares, irritability and poor anger 
management, panic attacks, lack of energy and interest in 
activities, isolation, poor communication skills, and 
difficulty establishing and maintaining effective work and 
social relationships, as well as impaired short- and long-
term memory as of September 2004; with no homicidal or 
suicidal ideation, persistent danger to self or others, 
obsessional rituals, abnormal speech patterns, inability to 
maintain personal appearance or hygiene, gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; most 
nearly approximating a 50 percent disability rating, but not 
higher.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, 
for PTSD for the period from July 25, 2003, to September 1, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period beginning September 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
certain notice and assistance.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  In such cases, the 
intended purpose of the VCAA notice has been fulfilled and no 
additional notice is required as to downstream issues, 
including the disability rating.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Where a claim is substantiated after enactment 
of the VCAA, the claimant bears the burden of demonstrating 
prejudice from defective VCAA notice with respect to 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

Here, as discussed above, the Veteran's claim of entitlement 
to an increased rating for PTSD arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection in August 2004.  As also noted above, 
although he was later granted a higher evaluation of 50 
percent, his appeal proceeds from the initial unfavorable 
rating decision.  See Brown, 6 Vet. App. at 39.  A review of 
the claims file reveals that the Veteran was provided with 
adequate VCAA notice concerning his service connection claim 
prior to the initial unfavorable rating decision.  See 
October 2003 letter.  As the Veteran has not alleged any 
prejudice as a result of any possible notice defects 
pertaining to the downstream element of the disability 
rating, no additional VCAA notice is required.  

To the extent that any further notice is required under the 
circumstances of this case, the Board notes that the Veteran 
has been provided with notice as to the evidence and 
information necessary to establish a disability rating and an 
effective date, as well as the evidence and information 
necessary to substantiate a claim for an increased rating, 
including the specific criteria pertinent to PTSD.  See 
letters dated in September 2004, April 2005, March 2006, July 
2008; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
To the extent that any such required notice is untimely, in 
that it was sent after the initial unfavorable rating 
decision, such timing defect was cured by the subsequent 
readjudication of the Veteran's claim, including in an April 
2009 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records, as 
well as an April 2003 private psychological evaluation, have 
been obtained and considered.  The Veteran has not indicated, 
and the record does not otherwise indicate, that any further 
treatment records are necessary for a fair adjudication of his 
increased rating claim.  In particular, although the Veteran 
indicated in the April 2003 private evaluation that he had 
been in therapy for a while, it is unnecessary to obtain any 
such treatment records because a higher rating cannot be 
established based on evidence prior to the date of receipt of 
his service connection claim, or July 25, 2003.  See 38 C.F.R. 
§ 3.400 (2009).  Additionally, the Veteran was provided with 
VA examinations pertaining to his PTSD in March 2004, 
September 2004, May 2005, and February 2009.  Neither the 
Veteran nor his representative have argued that such 
examinations are inadequate for rating purposes, and a review 
of the examination reports reveals no inadequacies.

In the circumstances of this case, a remand of the Veteran's 
claim would serve no useful purpose, as it would result in 
unnecessarily imposing additional burdens on VA with no 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, he will not be prejudiced by a 
decision on the merits of his increased rating claim.



II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, 
the fact-finder must evaluate the evidence since the effective 
date of the grant of service connection and assign staged 
ratings where appropriate.  Staged ratings are appropriate 
when the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
ratings during the course of the appeal.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the moment 
of the examination.  The extent of social impairment shall 
also be considered, but an evaluation may not be assigned 
based solely on the basis of social impairment.  38 C.F.R. § 
4.126.  Under 38 C.F.R. § 4.130, all service-connected mental 
health disabilities are rated pursuant to the General Rating 
Formula for Mental Disorders.  



The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples 
of the type and degree of the symptoms, or their effects, that 
would justify a particular rating for a mental disorder.  In 
addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV 
provides for a global assessment of functioning (GAF), a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DSM-IV).  The GAF score is not conclusive of the 
degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 
C.F.R. § 4.126.  

Here, the pertinent evidence of record includes an April 2003 
private psychological evaluation, VA treatment records dated 
from November 2003 through June 2007, four VA examinations 
dated from March 2004 through February 2009, and lay 
statements from the Veteran and his family and friends.  
Although the April 2003 evaluation is prior to the period on 
appeal, it is probative as to the Veteran's condition when his 
claim was filed in July 2003.  The Board further notes that 
the medical evidence of record is generally consistent with 
lay statements from the Veteran's wife and two long-time 
friends as to the observable symptoms of his disability, which 
are dated in October 2004 and June 2005.  Based on all the 
evidence, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he is entitled to a rating of 50 
percent, and no higher, for the entire period of the appeal.

Specifically, the lay and medical evidence of record reflects 
that the Veteran has had symptoms of frequent depression, 
anxiety, nervousness, difficulty concentrating, irritability, 
panic attacks, chronic impaired sleep, nightmares, and 
flashbacks throughout the course of the appeal.  He has also 
had a general lack of interest in activities, and little or no 
social interaction other than with his wife and two sons and 
1-2 close friends, as he tends to isolate himself and feels 
uncomfortable in crowds.  Further, the Veteran has had 
consistently poor communication and anger management skills, 
although he attended VA group therapy sessions from January 
2004 through December 2005 with some improvement, and he 
indicated to his VA providers in March 2005 and January 2006 
that his medications also help with these symptoms to some 
extent.  Additionally, testing revealed impairment of short- 
and long-term memory at the September 2004, May 2005, and 
February 2009 VA examinations.  This is consistent with a 
long-term family friend's June 2005 lay statement that the 
Veteran had recently been repeatedly questioning her about her 
mother who had been deceased for over two years.  However, 
each of the VA examiners recorded that there was no indication 
of gross impairment of thought processes or communication.  

The Board notes that the evidence of record also reflects some 
symptoms that are contemplated by the higher ratings for 
mental disability.  In particular, the Veteran reported at 
several VA examinations that he had a few fistfights due to 
his irritability prior to 2004, and a long-time friend 
indicated in October 2004 that the Veteran had been having 
"unpredictable explosions of aggressive behavior" over the 
previous three years.  This is generally consistent with the 
Veteran's diagnosis of intermittent explosive disorder at the 
September 2004 VA examination, as well as his group therapy 
sessions for anger management.  However, as noted above, the 
Veteran reported that his treatment and medications were 
helping with such symptom.  Further, while the Veteran 
reported at the May 2005 examination that his wife had stopped 
him from shooting a dog, there is no indication that he is a 
persistent danger to himself or others.  Similarly, there has 
been no indication of suicidal ideation.  

Additionally, the Board notes that the Veteran reported having 
auditory hallucinations at the September 2004 and May 2005 VA 
examinations, stating that they occur during flashbacks and/or 
when he is at home alone.  He was also noted to be oriented 
only to person, place, and year, but not to the month, date, 
or day of the week at the September 2004 VA examination.  
However, the Veteran reported no delusions or hallucinations 
at the April 2003 private evaluation or at the other two VA 
examinations, including in February 2009, and there is no 
indication of any disorientation at any other time.  As such, 
there is no indication that such hallucinations or 
disorientation are persistent.  Additionally, although the 
Veteran reported at the May 2005 VA examination that his wife 
makes sure that he grooms and dresses himself, the evidence 
does not reflect that he is unable to perform any activities 
of daily living, including maintaining minimal personal 
hygiene.  

The Board further notes that a long-time family acquaintance 
stated in July 2005 that the Veteran had slurred speech and 
inappropriate behavior, such as groping himself, putting his 
hands in his mouth, and having his pants unzipped around 
women.  However, the Board places little weight on such 
evidence, as the four VA examination reports reflect no 
abnormal speech or grossly inappropriate behavior, and the 
February 2009 examiner specifically noted that his speech was 
unremarkable and he showed no inappropriate behavior.  

Throughout the course of the appeal, the VA examiners have 
opined that the Veteran's PTSD symptoms have a moderate to 
significant or severe negative impact on his social and 
occupational functioning, and the February 2009 examiner 
stated that there is not total occupational and social 
impairment due to such symptoms.  Similarly, the Veteran's GAF 
scores throughout the appeal have ranged from 50 to 60.  The 
Board notes that a GAF score of 51 to 60 indicates the 
presence of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A GAF 
score of 41 to 50 indicates the presence of serious symptoms 
or a serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  

Accordingly, based on a totality of the lay and medical 
evidence, although the Veteran has manifested some symptoms 
that are contemplated by higher ratings, the Board finds that 
his overall disability picture for the entire course of the 
appeal most nearly approximates a 50 percent disability rating 
for PTSD.  As such, for the period from July 25, 2003, to 
September 1, 2004, the Veteran is entitled an increased rating 
of 50 percent, but no higher, for his PTSD.  For the period 
beginning September 1, 2004, he is not entitled to a rating in 
excess of 50 percent for PTSD.

In making such determinations, the Board has considered all 
potentially applicable diagnostic codes, and finds no basis 
upon which to assign an evaluation in excess of the ratings 
assigned herein for the Veteran's PTSD under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Additionally, the Board finds that staged ratings are 
not appropriate, as the manifestations of such disability have 
remained relatively stable throughout the course of the 
appeal, and any increase in his symptoms is not sufficient to 
warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-
127; Hart, 21 Vet. App. at 509-10. 

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted 
under such provision if a case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary 
only if analysis under the first two steps reveals that the 
rating schedule is inadequate to evaluate the claimant's 
disability picture and that such picture exhibits such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).  

In this regard, the Board has first carefully compared the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule.  
As discussed in detail above, the Veteran's symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated, and there are no symptoms of such 
disability that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology for 
such disability and, therefore, the rating schedule is 
adequate to evaluate the Veteran's disability picture.  
Therefore, it is not necessary to proceed to the second step 
and determine whether there are any related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  Accordingly, the Board finds that it is 
not necessary to refer this case for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Id.

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a 
TDIU has been raised by the record, as the Veteran has 
indicated that he has been unemployed since 2003 or 2004 and 
that such status may be due to his service-connected PTSD.  
See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the 
Veteran's claim is being for remanded for further 
development, it is unnecessary to discuss such issue further 
at this time.

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's claim.  His claim has 
been granted to the extent described above, based in part on 
the application of such doctrine.  However, as the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD, to include for the period beginning 
September 1, 2004, the benefit of the doubt doctrine does not 
apply and his claim must be denied in this regard.  See 
38 C.F.R. § 4.3. 


ORDER

A rating of 50 percent for PTSD for the period from July 25, 
2003, through September 1, 2004, is granted.

A rating in excess of 50 percent for PTSD for the period 
beginning September 1, 2004, is denied.


REMAND

As noted above, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a TDIU will be considered "part and 
parcel" of the claim for benefits for the underlying 
disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran 
has claimed that he stopped working in 2003 or 2004 due to 
symptoms of his service-connected PTSD, including an 
inability to get along with coworkers.  See, e.g., February 
2009 VA examination report.  Accordingly, the issue of 
entitlement to a TDIU has been raised by the evidence of 
record in this case.  While the Board has jurisdiction over 
such issue as "part and parcel" of the Veteran's increased 
rating claim, further development is necessary for a fair 
adjudication of the TDIU aspect of such claim.  

Upon remand, the RO/AMC should conduct all appropriate 
development, to include providing the Veteran with VCAA-
compliant notice as to a TDIU, obtaining any pertinent 
outstanding post-service treatment records, and obtaining a 
VA examination or opinion as to the effect of such disability 
on his employability, if deemed necessary.  After all 
appropriate development has been completed, the Veteran's 
TDIU claim should be adjudicated based on all evidence of 
record.  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice regarding his claim 
for a TDIU, and request him to identify 
any outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  

2.  After obtaining any necessary 
releases, request copies of any 
outstanding VA treatment records, 
specifically to include mental health 
records and records dated from June 
2007 forward, and any other identified 
outstanding treatment records.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

3.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to obtain an opinion 
regarding the effect(s) of his service-
connected disabilities, including but 
not limited to PTSD, on his 
employability.  The entire claims file 
and a copy of this remand should be 
made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
requested to render an opinion as to 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  Any opinion 
offered must be accompanied by a 
complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why an opinion 
cannot be offered.

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
adjudicate the Veteran's TDIU claim 
based on all lay and medical evidence 
of record.  If the claim remains 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
relevant law and all evidence 
associated with the claims file since 
the last statement of the case.  Allow 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


